            Case 1:18-cv-09417-ER Document 48 Filed 02/11/21 Page 1 of 4

                         LEVIN-EPSTEIN & ASSOCIATES, P.C.
____________________________________________________________________________________________
                       420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                T: 212.792-0046 • E: Jason@levinepstein.com


                                                                                      February 11, 2021
Via Electronic Filing
The Honorable Judge Edgardo Ramos
U.S. District Court, Southern District of New York
40 Foley Square
New York, NY 10007

                       Re:    Ortiz Ochoa et al v. Prince Deli Grocery Corp. et al
                              Case No.: 18-cv-09417-ER

Dear Honorable Judge Ramos:

       This law firm represents Defendants Prince Deli Grocery Corp. (d/b/a Prince Deli
Grocery) and Abdo S. Anam (a/k/a Abdo Saleh) (together, the “Defendants”) in the above-
referenced action.

        Pursuant to Your Honor’s Individual Motion Practice Rules 1(A) and 2(A), this letter
respectfully serves to request that all discovery be stayed, sine die, pending briefing and
resolution of the pending Order to Show Cause for Sanctions against Plaintiff Luis Antonio Ortiz
Ochoa (“Plaintiff”), and Plaintiff’s former counsel, Michael Faillace & Associates, P.C. (the
“Faillace Law Firm”) [Dckt. No. 40] (the “Order to Show Cause”).

         Adding insult to injury, Plaintiff’s new attorneys, Troy Law, PLLC, have asked the
undersigned to extend the discovery period for three (3) months. This would result in
Defendants’ needless incurrence of substantial attorneys’ fees and costs, in a case that clearly
warrants dismissal. The instant application is necessary to stop Plaintiff, who has presumably
found new contingency counsel, from ratcheting up the Defendants attorneys’ fees and costs any
further.

        Under Federal Rule of Civil Procedure (“Fed.R.Civ.P.”) 26(c), a district court may stay
discovery “for good cause.” Fed.R.Civ.P. 26(c). “When a motion to dismiss is pending, courts
typically consider several factors in determining whether to stay discovery; including: (1)
whether a defendant has made a strong showing that the plaintiff s claim is unmeritorious, (2) the
breadth of discovery and the burden of responding to it, and (3) the risk of unfair prejudice to the
party opposing the stay.” Am. Fed'n of Musicians & Employers' Pension Fund v. Atl. Recording
Corp., 2016 WL 2641122, at *1 (S.D.N.Y. 2016) (internal quotations and citation omitted).

       I.      Defendants Have Made A Strong Showing That Plaintiff’s Claim is
               Unmeritorious
       There is considerable support for Defendants’ position that the action should be
completely dismissed under Fed.R.Civ.P. 37(b)(2)(a) in light of (i) Plaintiff and the Faillace Law
Firm’s willful, bad faith filing and prosecution of this action; (ii) the inefficacy of lesser
sanctions; (iii) the duration of non-compliance; and (iv) Plaintiff and the Faillace Law Firm’s
knowledge of the consequences.


                                                    1
          Case 1:18-cv-09417-ER Document 48 Filed 02/11/21 Page 2 of 4




         As set forth more fully in Defendants’ January 14, 2021 letter motion [Dckt. No. 40],
Plaintiff has deliberately concealed and misrepresented material facts regarding his employment
history, to wit: Plaintiff’s employment history, and work schedule. It is incontrovertible that: (i)
Plaintiff worked at other businesses in a nearly full-time capacity during the same time that
Plaintiff allegedly worked for Defendants; and (ii) Plaintiff alleges to have worked for
Defendants when Defendants’ business was physically closed for renovation. [See Dckt. No. 40
at p. 1]. Of critical importance, here are the following incontrovertible points:

       1. The underlying Complaint contains knowingly false allegations of an 80.5 hour work-
          week, from August 2017 until on or about September 10, 2018. [Dckt. No. 1 at ¶¶ 16,
          37].

       2. Plaintiff, and the Faillace Law Firm, doubled-down on this false narrative in
          Plaintiff’s December 27, 2018 Rule 26(a) Damage Computation, which represented
          that Plaintiff worked 84 hours per week from August 2017 until on or about
          September 10, 2018. [Dckt. No. 40-3] (Plaintiff’s Damages Computation).

       3. Plaintiff, and the Faillace Law Firm, for the third time, falsely certified Plaintiff’s
          employment history with Defendants in response to Defendants’ First Set of
          Interrogatories.

       4. Plaintiff, and the Faillace Law Firm, for the fourth time, falsely certified Plaintiff’s
          employment history with Defendants in response to Defendants’ Second Set of
          Interrogatories.

       5. Plaintiff, and the Faillace Law Firm, for the fifth time, falsely certified Plaintiff’s
          employment history with Defendants in their amended responses to Defendants’
          Second Set of Interrogatories.

       6. Plaintiff’s false representations are contradicted by Plaintiff’s admissions in at least
          one (1) other lawsuit filed by the Faillace Law Firm, captioned Ortiz Ochoa et al v.
          Red Hook Gourmet Deli et al, [Case No.: 17-cv-7095-RRM-RLM] (the “Red Hook
          Action”). [See Dckt. No. 40 at pp. 4-5].

       7. Defendants’ subject premises was undergoing extensive construction, and was
          closed to the public, from December 20, 2017 through August 1, 2018. [See Ex.
          B, notice of business closure and construction]. Thus, Plaintiff’s averment of
          work for Defendants during this period is categorically false. [See Dckt. No. 40 at
          p. 5].

       8. Appended to the Complaint is a signed acknowledgement from Plaintiff, in
          English and Spanish, attesting that he reviewed the Complaint. [See Dckt. No. 1 at
          p. 19].


                                                 2
          Case 1:18-cv-09417-ER Document 48 Filed 02/11/21 Page 3 of 4




        Plaintiff and the Faillace Law Firm’s repeated material misrepresentations were not
“substantially justified”, nor are they isolated occurrences. As set forth more fully below, the
Faillace Law Firm has a documented history of egregious litigation misconduct.

         See Tarax Tarax et al v. Blossom West Inc. et al [Case No. 19-cv-06228-AJN] at Dckt.
No. 55 (“Compare complaint in Tarax v. El Paso ¶ 21 (alleging that ‘Plaintiff [Efrain] Tarax was
employed by Defendants at El Paso Taqueria, El Paso Deli Restaurant and Nocciola Pizzeria e
Trattoria from approximately August 2016 until on or about September 7, 2017”) with the
Complaint here ¶ 46 (alleging that ‘Plaintiff [Efrain] Tarax was employed by Defendants from
approximately February 2016 until on or about April 2017’); compare complaint in Gutierrez v.
300 West ¶ 25 (alleging that ‘Plaintiff [Santos] Tarax has been employed by Defendants at
Brasserie Athenee from approximately August 2016 until the present date [May 11, 2018]’) with
the Complaint here ¶ 27 (alleging that “Plaintiff [Santos] Tarax was employed by Defendants at
Blossom on Columbus from approximately April 1, 2018 until on or about June 16, 2019’));
Garcia Espindola et al v. Pizza Stop Corp. et al, 2019 WL 6729150, at *3 (S.D.N.Y. 2019)
(sanctioning Faillace Law Firm for filing contradictory FLSA complaints, and failing to
investigate contradicting factual contentions to ensure they have evidentiary support); Vazquez et
al v. CookUnity, LLC et al [Case No. 18-cv-09301] at Dckt. No. 54 (the Faillace Law Firm
concedes that there were no valid minimum wage or overtime claims in FLSA action); Sapon v.
Uncle Paul’s Pizza & Café, Inc. (D/B/A Uncle Paul’s Pizza), et al. [Case No. 18-cv-4026] at
Dckt. No. 71 (order plaintiff & the Faillace Law Firm to show cause why sanctions should not be
imposed); Marcelino v. 374 Food, Inc., 2018 WL 1517205 (S.D.N.Y. 2018). (Michael Faillace &
Associates, P.C. was forced to withdraw as counsel after their “[p]laintiff ha[d] vastly overstated
the period of his employment…to the point of perjuring himself in his testimony to the Court.”)
(“Given Plaintiff’s extensive perjury…the Court ORDERS that Plaintiff’s award of judgment is
hereby forfeited”); Gonzalez v. 27 W.H. Bake, LLC, 2017 WL 945935 (S.D.N.Y. 2017)
(“Viewing the swift and near total disintegration of [plaintiffs’] relevant factual allegations in the
most generous light possible, it would appear that counsel did nothing more than take [plaintiffs]
at their word (with little or no questioning) before racing off to the courthouse to commence this
litigation. The Court is not convinced that this qualifies as a reasonable inquiry under the
circumstances”) Nunez v. Bistro NY Dev. Inc., 2013 WL 5495550 (S.D.N.Y. 2013) (“Plaintiffs’
counsel in this FLSA action, Michael Faillace & Associates, P.C. [] brought suit in the name of a
party it did not represent, attempted to negotiate a settlement based upon that representation, and
has provided inconsistent descriptions of how these events came to pass.”)

        To date, neither Plaintiff, nor the Faillace Law Firm have attempted to make a good-faith
argument opposing sanctions. In response to Defendants’ January 14, 2021 letter motion [Dckt.
No. 40], the Faillace Law Firm filed a one (1) page, four (4) paragraph letter informing the Court
of their intention to withdraw from the action. [See Dckt. No. 42]. Their silence speaks volumes.
See Kuldeep Singh et al v. Mandeep Kaur et al [Case No.: 1:19-cv-06927] (November 19, 2020
Order) (“If a lawyer discovers that his client has given him inaccurate material information
that has become part of the record of the case, the lawyer cannot simply head for the hills.
He has a duty to advise his client to correct the misinformation. If the correction is fatal to the
plaintiff's case, then the lawyer has the duty to urge the client to move to voluntarily dismiss the
case.”) (emphasis added).

       It is therefore highly likely that the pending Order to Show Cause will be granted.


                                                  3
             Case 1:18-cv-09417-ER Document 48 Filed 02/11/21 Page 4 of 4




       II.      Absent a Stay, Defendants Face Tremendous Hardship
        Under these circumstances, Defendants’ should not be forced to incur the costs of paper
discovery or depositions. At this point, requiring Defendants to participate in discovery before
the Order to Show Cause is decided will simply complicate what is a straight-forward issue.
Defendants – who have limited resources [see Dckt. No. 40 at p. 4] – can simply not afford to
bear the substantial costs and expenses of discovery, on top of having been forced to defend a
patently meritless action for over two (2) years.

       Thus, the burden as to Defendants overwhelming favors a stay.

       III.     A Stay Will Not Prejudice Plaintiff
        Lastly, granting a stay would not prejudice, or pose a risk to, Plaintiff. While this case
bears an index number dating to October 2018, the Court entered a civil case discovery plan and
scheduling order on April 16, 2020. [Dckt. No. 29]. Plaintiff did not meaningfully prosecute the
instant case for nearly one-year after the action was assigned to mediation. [See Dckt. No. 40 at
p. 3].

        As set forth in Defendants’ January 14, 2021 letter motion [Dckt. No. 40], paper
discovery in this case progressed at Defendants’ behest – through multiple deficiency letters
threatening Court intervention. [Id. at p. 4]. Thus, a stay of discovery poses no risk to Plaintiff.

       IV.      Conclusion
       In light of the foregoing, Defendants respectfully request that the Court stay all
discovery, sine die, pending briefing and resolution of the pending Order to Show Cause.


                                                  Respectfully Submitted,

                                                  LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                  By: /s/ Jason Mizrahi
                                                      Jason Mizrahi
                                                      420 Lexington Ave., Suite 2525
                                                      New York, NY 10170
                                                      Tel.: (212) 792-0048
                                                      Email: Jason@levinepstein.com
                                                      Attorneys for Defendants

To:    All Counsel of Record (via ECF)




                                                 4
